                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA

In re                                               Case No. 17-30961-WRS
                                                    Chapter 7
TIMOTHY THOMAS McCALLAN,

             Debtor

CARLY B. WILKINS,

             Plaintiff                              Adv. Pro. No. 18-3091-WRS

    v.

ROBERT J. SANFILIPPO,
ISLAND VIBES TOURS
WORLDWIDE LLC, and
ISLAND PUNCH BEVERAGE
LLC,

             Defendants

                                  MEMORANDUM DECISION

         This Adversary Proceeding came before the Court on February 5, 2019, on the Motion to

Dismiss filed by the Defendants. (Doc. 18). The Plaintiff was present by counsel Steve Olen and

Lucy Tufts and the Defendants were present by counsel Wanda Borges. The Court took the

motion under advisement. The motion is now fully briefed (Docs. 26, 27). For the reasons set

forth below, the motion to dismiss is denied.


                                            I. Facts


         Timothy McCallan filed a petition in bankruptcy pursuant to Chapter 7 of the Bankruptcy

Code on November 18, 2016, in the United States Bankruptcy Court for the Middle District of

Florida, under Case No. 16-7524-CCJ. On March 30, 2017, this Court ordered Timothy




  Case 18-03091          Doc 28   Filed 03/08/19 Entered 03/08/19 16:31:26         Desc Main
                                   Document     Page 1 of 15
McCallan’s case transferred from the Middle District of Florida to this Court (Case No. 17-

30961, Docs. 61, 62, 63). Plaintiff Carly Wilkins was appointed Trustee (Case No. 17-30961,

Doc. 64).

        On November 15, 2018, Wilkins filed a ten-count complaint against Robert J. SanFilippo,

Island Vibes Tours Worldwide, LLC, and Island Punch Beverage, LLC. (Doc. 1). The first 7

counts seek to set aside certain transfers as fraudulent conveyances under 11 U.S.C. § 544, 548,

550, and applicable state law. In Count 8, Wilkins seeks to set aside certain transfers as

avoidable post-petition transfers pursuant to 11 U.S.C. § 549 and 550. In Count 9, Wilkins

alleges that the Defendants are holding property of the estate and seeks its turnover pursuant to

11 U.S.C. § 542. In Count 10, Wilkins seeks an accounting from the Defendants for all property

of the estate held by them and all property transferred by McCallan, which the Trustee contends

is property of the estate.

        Defendant, Robert SanFilippo, is an individual who resides in New York. Defendants

Island Vibes Tours Worldwide, LLC, and Island Punch Beverage, LLC, are limited liability

companies controlled by SanFilippo. On December 18, 2018, the Defendants moved to dismiss

the complaint. (Doc. 18).1


                                             II. Law




        1
          The Defendants have filed a number of documents in support of their argument that the
corporations have been misnamed. (Doc. 27, Exhibits A-F). The proper way to solve this
problem is to permit the Trustee to amend her complaint after she has had the opportunity to do
discovery. Naturally, if a named defendant has nothing to do with the wrongdoing alleged by the
Trustee, they can be dismissed later. The Court will not weigh the evidence at this phase of the
proceedings.

                                                 2



  Case 18-03091        Doc 28    Filed 03/08/19 Entered 03/08/19 16:31:26            Desc Main
                                  Document     Page 2 of 15
       The Court will divide its discussion of the issues here into three parts. In Part A, the

Court will consider its subject-matter jurisdiction and its constitutional authority to decide enter a

final order. In Part B, the Court will consider whether it has in personam jurisdiction over the

Defendants. In Part C, the Court will consider whether the complaint states a claim for which

relief may be granted.


                                  A. Subject-Matter Jurisdiction

               1. History of Jurisdiction to Hear Bankruptcy Proceedings


       Before delving into bankruptcy jurisdiction and the nature of bankruptcy courts, it may be

profitable to review some history. In Article I, Section 8, Clause 4 of the Constitution of the

United States, Congress is given power “to establish . . . uniform Laws on the subject of

Bankruptcies throughout the United States.” Congress enacted several laws on the subject of

bankruptcy in the Nineteenth Century, but it did not attempt to deal with bankruptcies in a

comprehensive manner until it passed the Bankruptcy Act of 1898. The 1898 Act governed

bankruptcies in the United States for the first three-quarters of the 20th Century. While most

commentators considered the 1898 Act to be a successful attempt to establish workable

bankruptcy laws, over time it became necessary to modernize the bankruptcy laws. In 1978,

Congress enacted the current Bankruptcy Code, which is now in effect–albeit with numerous

amendments since then.

       One of the improvements of the 1978 Code over the 1898 Act was the establishment of

Bankruptcy Courts with broad jurisdiction to hear and determine bankruptcy cases and

proceedings which were closely related. Prior to that time, Bankruptcy Judges could only decide


                                                  3



  Case 18-03091          Doc 28   Filed 03/08/19 Entered 03/08/19 16:31:26             Desc Main
                                   Document     Page 3 of 15
matters which were in the Court’s “summary” jurisdiction. “Plenary” matters could only be

heard in district courts. It was though that the new jurisdictional scheme would streamline and

modernize the process.

       This state of affairs lasted only a few years, until the Supreme Court handed down

Northern Pipeline Construction Co., v. Marathon Pipeline Co., 458 U.S. 50, 102 S.Ct. 2858

(1982). Northern Pipeline, a debtor, had filed suit seeking money damages from Marathon

Pipeline for breach of contract. As any recovery from Marathon would fund an intended Chapter

11 Plan, the suit appeared to be well within the scope of the Bankruptcy Court’s jurisdiction

under the then extant jurisdictional grant. But that was not to be. The Supreme Court held in

Marathon Pipeline that the jurisdictional grant to Bankruptcy Judges violated Article III of the

Constitution. As Bankruptcy Judges are not appointed under Article III of the Constitution, they

may not exercise “the judicial Power of the United States.” Marathon Pipeline 458 U.S. 50, 60,

102 S.Ct. 2858, 2865. In light of Marathon, Congress had to recast its grant of jurisdiction over

bankruptcy proceedings.


                             2. The Current Jurisdictional Scheme


       In response to the Supreme Court’s decision in Marathon, Congress enacted the present

jurisdictional scheme. The Federal Court’s jurisdiction over bankruptcy proceedings is defined

by 28 U.S.C. § 1334(b), which provides as follows:

               the district courts shall have original but not exclusive jurisdiction
               of all civil proceedings arising under title 11, or arising in or
               related to cases under title 11.

This provision vests all bankruptcy jurisdiction in the district courts.


                                                  4



  Case 18-03091        Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26              Desc Main
                                   Document     Page 4 of 15
        The leading case on subject matter jurisdiction in this Circuit is Continental Nat’l Bank of

Miami v. Sanchez (In re Toledo), 170 F.3d 1340 (11th Cir. 1999). Subject matter jurisdiction over

proceedings is divided into three categories: (1) arising under title 11; (2) arising in a case under

title 11; or (3) related to cases under title 11. Id. at 1344. The first category, “arising under title

11" are those proceedings that “invok[e] a substantive right created by the Bankruptcy Code.” Id.

at 1344, see also Wood v. Wood (In re Wood), 825 F.2d 90, 97 (5th Cir. 1987). The second

category, “arising in” involves administrative matters which are “matters that could arise only in

bankruptcy.” Id. at 1344. The third category, “related to” is defined as follows:



                The usual articulation of the test to determine whether a civil
                proceeding is related to bankruptcy is whether the outcome of the
                proceeding could conceivably have an effect on the estate being
                administered in bankruptcy. The proceeding need not necessarily
                be against the debtor or the debtor’s property. An action is related
                to bankruptcy if the outcome could alter the debtor’s rights,
                liabilities, options, or freedom of action (either positively or
                negatively) and which in any way impacts upon the handling and
                administration of the bankrupt estate.

Id. at 1345, see also Miller v. Kemira, Inc. (In re Lemco Gypsum, Inc.), 910 F.2d 784, 788 (11th

Cir. 1990).

        Applying the Eleventh Circuit’s jurisdictional test in Toledo to this case, it is apparent

that the District Court has subject matter jurisdiction. Wilkins seeks to recover money and

property which she alleges was fraudulently transferred from Timothy McCallan to the

Defendants. This is a matter arising under title 11 as rights under Title 11 are invoked in the

complaint. Wilkins seeks to set aside transfers pursuant to 11 U.S.C. §§ 544, 548, 549, 550, as

well as turnover under § 542. Even if one were to argue that an action under § 544 requires a


                                                   5



  Case 18-03091        Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26               Desc Main
                                   Document     Page 5 of 15
state law cause of action, and for that reason, cannot be considered just a right under title 11, the

“related to” test is met because any recovery will augment the estate and thereby benefit

creditors.

        The leading case from the Eleventh Circuit on fraudulent conveyances in bankruptcy

courts is Senior Transeastern Lenders v. Official Committee of Unsecured Creditors (In re

TOUSA, Inc.), 680 F.3d 1298 (11th Cir. 2012). In TOUSA, the Eleventh Circuit took a deep dive

into the intricacies of a complex fraudulent conveyance case which began in Bankruptcy Court in

the Southern District of Florida, was appealed to the District Court, and ultimately to the

Eleventh Circuit. The Eleventh Circuit concluded that a Bankruptcy Court could set aside certain

transactions as fraudulent under the Bankruptcy Code. For all the litigation involved, the

Bankruptcy Court’s subject matter jurisdiction to hear a fraudulent conveyance case was never

questioned.

        Similarly, the United States Supreme Court recently considered whether a Bankruptcy

Court could, consistent with Article III of the Constitution, hear a fraudulent conveyance case.

Executive Benefits Ins. Agency v. Arkison, 573 U.S. 25, 134 S.Ct. 2165 (2014). The issue there

was whether a fraudulent conveyance case should be treated as a “core” or a “non- core”

proceeding. The Court ultimately determined that it should be treated as non-core. Executive

Benefits will be discussed in greater detail in Part II(A)(3) below.

        The Defendants cite Granfinanciera v. Nordberg, 492 U.S. 33, 109 S.Ct. 2782 (1989), in

support of their argument that this Court lacks subject-matter jurisdiction. (Doc. 18, pp. 4-5).

The Supreme Court in Granfinanciera held that a party who had not filed a proof of claim in

bankruptcy court was entitled to a jury trial on a fraudulent conveyance suit. Id. It says nothing


                                                  6



  Case 18-03091        Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26             Desc Main
                                   Document     Page 6 of 15
about a bankruptcy court’s subject-matter jurisdiction. The Defendant’s reliance on

Granfinanciera for the proposition that this Court lacks subject-matter jurisdiction is misplaced.

       Bankruptcy Courts routinely hear fraudulent conveyance cases. See USAmeriBank v.

Leopard (In re Leopard), No. 13-CV-2251, 2014 WL 2740320 (N.D. Ala. June 17,

2014)(discussing the question of who has standing to bring a fraudulent conveyance case in

bankruptcy court, which necessarily establishes that the bankruptcy court has subject matter

jurisdiction to hear the matter); White v. Kubotek Corp., 487 B.R. 1, 6-8 (D. Mass.

2012)(concluding that the bankruptcy court had subject matter jurisdiction over fraudulent

conveyance claims); Burns v. Dennis (In re Southeastern Materials, Inc.), 467 B.R. 337, 345-46

(Bankr. M.D.N.C. 2012); Andrews v. RBL, LLC (In re Vista Bella, Inc.), No. 12-00060, 2012 WL

3778956, *2 (Bankr. S.D. Ala. Aug. 30, 2012)(stating that Stern v. Marhsall did not divest the

Bankruptcy Courts of subject-matter jurisdiction to hear fraudulent conveyance proceedings);

City Fire Equipment Co., Inc., v. Ansul Fire Protection Wormald U.S., Inc., 125 B.R. 645 (N.D.

Ala. 1989)(holding that a bankruptcy court has jurisdiction to hear and determine all matters in a

fraudulent conveyance case, up to the point of conducting a jury trial, which would have to be

done in District Court). The Defendants’ argument that this Court lacks subject matter

jurisdiction flies in the face of a mountain of case law to the contrary.


                  3. This is a Stern Claim Which Will be Treated as Noncore


       Having determined that the District Court has subject-matter jurisdiction to hear a

fraudulent conveyance action pursuant to 28 U.S.C. § 1334(b), the Court must next determine

whether the District Court may refer the matter here. Section 1334 vests all bankruptcy


                                                  7



  Case 18-03091        Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26            Desc Main
                                   Document     Page 7 of 15
jurisdiction in the District Courts. In turn, the District Courts may refer bankruptcy cases and all

related proceedings to the Bankruptcy Courts. 28 U.S.C. § 157(a). If a matter is a core

proceeding, the Bankruptcy Court may enter a final order, subject to appeal to the District Court.

28 U.S.C. § 157(b)(1). On the other hand, if the proceeding is not a core proceeding, the

Bankruptcy Court is to make proposed findings of fact and conclusions of law and send them to

the District Court, who then considers the matter de novo. 28 U.S.C. § 157(c)(1). A

nonexclusive list of core proceedings is provided by statute. 28 U.S.C. § 157(b)(2).

       The test for distinguishing core from noncore proceedings has been articulated by the

Eleventh Circuit, as follows:

               If the proceeding involves a right created by the federal bankruptcy
               law, it is a core proceeding, for example, an action by the trustee to
               avoid a preference. If the proceeding is one that would arise only
               in banrkruptcy, it is also a core proceeding; for example, the filing
               of a proof of claim or an objection to the discharge of a particular
               debt. If the proceeding does not invoke a substantive right created
               by the federal bankruptcy law and is one that could exist outside of
               bankruptcy it is not a core proceeding; it may be related to the
               bankruptcy because of its potential effect, but under section
               157(c)(1) is is an “otherwise related” or non-core proceeding.


In re Toledo, 170 F.3d at 1348 (citing Miller v. Kemira (In re Lemco Gypsum, Inc.), 910 F.2d

784, 788 (11th Cir. 1990); see also Walker v. Comm. Cr. Corp., 192 B.R. 260, 266-67 (M.D. Ala.

1996)(finding that suit brought against lenders was within the District Court’s § 1334(b) “related

to” jurisdiction and that it was not a core proceeding).

       Fraudulent conveyance actions are denominated by statute as core proceedings. 28

U.S.C. § 157(b)(2)(F)–which would appear to answer the question. However, in 2011, the

Supreme Court handed down its decision in Stern v. Marshall, 564 U.S. 462, 131 S.Ct. 2594


                                                  8



  Case 18-03091       Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26               Desc Main
                                  Document     Page 8 of 15
(2011), which held that a bankruptcy court had improperly decided a case as a core proceeding,

in violation of Article III of the Constitution, notwithstanding the fact that the cause of action

decided was denominated a core proceeding by statute. In Stern, a creditor filed a defamation

claim against a debtor, contending that the liability was excepted from the debtor’s discharge.

The debtor filed a counterclaim against the creditor for tortuous interference of with her

contractual rights. The debtor’s counterclaim fell plainly within the definition of a core

proceeding, as denominated by statute. 11 U.S.C. § 157(b)(2)(C)(denominating as core

counterclaims filed by the estate against persons filing claims against the estate). Id. at 473,

2603. Nevertheless, the Supreme Court held in Stern that the Bankruptcy Court’s exercise of

core jurisdiction over the counterclaim violated Article III of the Constitution. The Supreme

Court ruled in Stern, that 28 U.S.C. § 157(b)(2)(C) was unconstitutional because it delegated to

bankruptcy judges, who are not appointed under Article III of the constitution, powers that can

only be exercised by an Article III judge.

       Stern raised, but did not answer, two questions. First, whether there were any other kinds

of claims which were, like Stern, defined as core by statute but beyond the powers of a judge not

appointed under Article III of the Constitution. Second, when a claim is identified as a Stern

claim, what was to be done with it? That is, can a bankruptcy judge treat it as a noncore

proceeding and make proposed findings of fact and conclusions of law, or must it abstain

completely, leaving the claim for determination in district court in the first instance?

       The Supreme Court answered to the second of these two questions, without answering the

first, in the context of a fraudulent conveyance action. Executive Benefits Ins. Agency v. Arkison,

573 U.S. 25, 134 S.Ct. 2165 (2014). The Supreme Court stated that “we assume without


                                                  9



  Case 18-03091        Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26             Desc Main
                                   Document     Page 9 of 15
deciding, that the fraudulent conveyance claims in this care are Stern claims.” Id. at 573 U.S. 37,

134 S.Ct. 2174. Having determined that a fraudulent conveyance claim is a Stern claim, the

Supreme Court in Executive Benefits determined that a bankruptcy court could treat the matter as

a noncore proceeding without violating Article III of the Constitution. In light of the Supreme

Court’s decision in Stern, this Court will treat this adversary proceeding as noncore. By that, it is

meant that the Court will hear the matter but not enter a final order. The Court concludes that it

has subject matter jurisdiction and it will hear this as a “noncore” proceeding.



               B. This Court has In Personnam Jurisdiction Over the Defendants


        Having determined that this Court has subject matter jurisdiction to hear this Adversary

Proceeding, the next question is whether this Court has jurisdiction over the Defendants. “When

a federal statute provides for nationwide service of process, it becomes the statutory basis for

personal jurisdiction.” Republic of Panama v. BCCI Holdings (Luxemborg) S.A., 119 F.3d 935,

942 (11th Cir. 1997). “The summons and complaint and all other process except a subpoena may

be served anywhere in the United States.” Rule 7004(d), Fed. R. Bankr. P. For this reason, this

Court has in personam jurisdiction over the Defendants. In BCCI, the Eleventh Circuit expressly

rejected the argument made here by the Defendants that “minimum contacts” analysis applies at a

state level.

                A defendant’s contacts with the forum state play no magical role in
                the Fifth Amendment analysis. As a practical matter state lines
                cannot provide an accurate measure of the burdens that would be
                imposed on a defendant by requiring him to defend an action in a
                particular forum. There is nothing inherently burdensome about
                crossing a state line. Thus, determining whether litigation imposes


                                                 10



  Case 18-03091       Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26             Desc Main
                                  Document     Page 10 of 15
               an undue burden on a litigant cannot be determined by evaluating
               only a defendant’s contacts with the forum state. A court must
               therefore examine a defendant’s aggregate contacts with the nation
               as a whole rather than his contacts with the forum state in
               conducting the Fifth Amendment analysis.

Id. at 946-47 (citations omitted).

       The Eleventh Circuit stated that only in “highly unusual cases will inconvenience rise to a

level of constitutional concern.” Id. at 947. The Defendants make no such showing here.

Because the Defendants have sufficient minimum contacts with the United States and because

they make no showing of inconvenience which rises to a constitutional dimension, the Court

finds that it has in personam jurisdiction over the Defendants.

       The Defendants cite this Court’s decision in Gentry Steel Fabrication, Inc. v. Howard S.

Wright Construction Co. (In re Gentry Steel Fabrication, Inc.), 325 B.R. 311 (Bankr. M.D. Ala.

2005)(Williams, B.J.), in support of their motion. Gentry Steel was a Chapter 11 bankruptcy

case where a debtor was attempting to collect a contractual debt. Steel had been provided by the

Debtor for two construction projects in California. None of the business activities between

Gentry Steel and the Defendant took place in Alabama. The Court in Gentry Steel found that it

had in personam jurisdiction over the Defendant. Moreover, it considered whether the exercise

of jurisdiction over the Defendants would violate the constitution and found that it would not.

Id. at 317. Rather, the Court in Gentry Steel found that in the interests of justice and for the

convenience of the parties, the case should be transferred to California pursuant to 28 U.S.C. §

1412. Thus, Gentry Steel undercuts rather than supports the Defendant’s argument that this

Court does not have in personam jurisdiction over the Defendants.




                                                 11



  Case 18-03091        Doc 28        Filed 03/08/19 Entered 03/08/19 16:31:26          Desc Main
                                      Document     Page 11 of 15
Bankruptcy Courts routinely exercise in personam jurisdiction over out-of-state parties so long as

they have minimum contacts with the United States, rejecting arguments that there is no in

personam jurisdiction absent a showing of minimum contacts with the forum state. Bakst v.

Lester (In re Amelung), No. 09-1719, 2010 WL 1417742, *8 (Bankr. S.D. Fla. Apr. 7, 2010);

Airport Blvd. Apts., Ltd. v. NE 40 Partners, Ltd. Partnership (In re NE 40 Partners, LTD), 411

B.R. 352, 359 (Bankr. S.D. Tex. 2009); Tabas v. Fordberry PLC (In re Tirex Int’l, Inc.), 395

B.R. 182, 188 (Bankr. S.D. Fla. 2008); TJN, Inc. v. Superior Container Corp. (In re TJN, Inc.),

207 B.R. 502 (Bankr. D.S.C. 1996); Charter Oil Co. v. Cotton (In re Charter Oil Co.), 189 B.R.

527 (Bankr. M.D. Fla. 1995); K. O. Trucking Co., Inc. v. Ground Control, Inc. (In re K.O.

Trucking Co., Inc.), 99 B.R. 78, 79-80 (N.D. Ala. 1988); see also, In re Marathe, 459 B.R. 850,

(Bankr. M.D. Fla. 2011)(holding that a Bankruptcy Court in Florida had in personam jurisdiction

over an individual in New York and could compel her to attend a Rule 2004 exam in Florida).

       In the case at bar, this Court finds that it has in personam jurisdiction over the

Defendants. First, they all have minimum contacts with the United States. Second, they have

made no showing of inconvenience which would rise to a constitutional level within the meaning

of BCCI. The Defendants’ argument, that in personam jurisdiction does not exist because of a

lack of minimum contacts with the State of Alabama, is rejected because that is not the proper

standard.




                                                 12



  Case 18-03091       Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26              Desc Main
                                  Document     Page 12 of 15
                       C. The Complaint States a Claim for Which
                       Relief May be Granted


       The Defendants move to dismiss the complaint on the grounds that it fails to state a claim

for which relief may be granted. The Defendants argue two grounds in favor of their motion to

dismiss. First, they contend that because the bulk of the transfers alleged in the complaint were

made through various corporations, and not directly from Timothy McCallan, they are not

fraudulent. Second, the Defendants contend that the Trustee’s complaint is wholly dependant

upon allegations made by Timothy McCallan and because the Court has held, on any number of

occasions, that McCallan is not credible, that the complaint should fail. (Doc. 18, pp. 9-11).

       “A complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqubal, 550 U.S. 662, 678, 129 S.Ct. 1937, 1949

(2009). The difficulty with the Defendants’ motion to dismiss is that they fail to accept, as true,

the allegations contained in the complaint. The Trustee alleges transfers from McCallan to the

Defendants were made for inadequate consideration.

       The Defendants allege that none of the corporations named in the complaint, as

transferors of funds or property to the Defendant, have anything to do with them. (Doc. 18, pp.

9-10). This is a mere denial of some of the allegations of the complaint. It is axiomatic that, for

purposes of ruling on a Rule 12(b)(6) motion that the Court accept as true, the facts alleged. The

Trustee alleges that transfers from certain corporations are tantamount to transfers from

McCallan himself. Indeed, a recurring theme throughout these proceedings is that McCallan acts

through a number of instrumentalities, corporations, and individuals. To be sure, the Trustee will

be called upon to prove her allegations once this comes to trial. When considering a motion to


                                                 13



  Case 18-03091       Doc 28     Filed 03/08/19 Entered 03/08/19 16:31:26             Desc Main
                                  Document     Page 13 of 15
dismiss, the Court accepts as true all of the well pleaded factual allegations of the complaint.

Counts 1 to 7 adequately allege fraudulent conveyances. Count 8 alleges a voidable post-petition

transfer. The Defendants make no argument that Count 8 is count is insufficient and the Court

finds that the allegations are sufficient. Counts 9 and 10, seeking turnover (11 U.S.C. § 542) and

an accounting, are in the nature of remedies rather than independent causes of action.

       The Defendants argue in their Reply memoranda that this Adversary Proceeding should

be dismissed because some of the transfers alleged by the Trustee were beyond the statute of

limitations. (Doc. 27, pp. 6-7). As that argument was not raised in the Defendants opening brief

the Court will not consider it here.



                                         III. Conclusion



       This Court has subject matter jurisdiction to hear the complaint as these are either

proceedings “arising under title 11" or “related to” proceedings under title 11. The claims

alleged by the Trustee fall within the scope of 28 U.S.C. § 1334(b). The Court has jurisdiction

over the person of each of the Defendants because they were served with process under

Bankruptcy Rule 7004(d). This rule allows for nationwide service of process. It is undisputed

that the Defendants have contact with the United States. Moreover, they make no credible

argument of a constitutional basis upon which jurisdiction would fail. Their argument–that they

lack sufficient minimum contacts with the State of Alabama–is without merit. The Defendants

argument that the complaint fails to state a claim for which relief may be granted is without merit

because they fail to assume the truth of facts alleged in the complaint. The Defendants may not


                                                 14



  Case 18-03091       Doc 28      Filed 03/08/19 Entered 03/08/19 16:31:26            Desc Main
                                   Document     Page 14 of 15
“wish away” the Trustee’s case and then proclaim victory. The Court will deny the Defendants’

Motion to Dismiss by way of a separate order.

            Done this 8th day of March, 2019.




                                                United States Bankruptcy Judge

c: Steve Olen, Attorney for Plaintiff
   Lucy E. Tufts, Attorney for Plaintiff
   Wanda Borges, Attorney for Defendants
   Carly B. Wilkins, Plaintiff




                                                15



  Case 18-03091      Doc 28    Filed 03/08/19 Entered 03/08/19 16:31:26          Desc Main
                                Document     Page 15 of 15
